 In the Matter of COIZIIONWEALTH EDISON Co1IPAiYandGENERA'I'INOSTATIONS WORKERS UNIONIn the Matter of COMMONWEALTH EDISON COMPANYandUTILITYAVOREERS UNIONIn the Matter of COMMON WEALTH EDISON COMPANYandINTERNA-TLONAL BROTHERHOOD OF ELECTRICAL `WORKERS, A. F. OF L.CasesNos. 13-R-15776, 13-R-1821 and 13-R-1945 'respeetively-De-cided March 2. 1944Messrs. Ralph R. BradleyandRoy A. Dingmauan,of Chicago, Ill.,for the Company.Messrs. John F. Cusackand0. R. Rader,of Chicago Ill., for theU.W. U.Messrs. L. F. Daly,ofWashington, D. C. andJ.C.McIntosh,ofChicago, Ill., for the I. B. EW.Mr.Wallace F. Royster,of counsel to the Board.DECISIONDIRECTION OF ELECTIONSANDORDERSSTATEMENT OF THE CASEUpon separate petitions duly filed by Generating Stations WorkersUnion, herein called the G. S. W. U., Utility Workers Union, hereincalled the U. W. U., and International Brotherhood of ElectricalWorkers, A. F. of L., herein called the I. B. E W., each allegingthat a question affecting commerce had arisen concerning the repre-sentation of employees of Commonwealth Edison Company, Chicago,Illinois, herein called the Company, the National Labor RelationsBoard consolidated the cases herein and provided for an appropriatehearing upon due notice before Leon A. Rosell, Trial Examiner. Saidhearing was held at Chicago, Illinois, on October 11. 25, 26, 27, 28,29, and November 1, 2, 3, 4, and 5, 1943. The Company, the U. W. U.,and the I. B. E. W. appeared, participated, and were afforded fullopportunity to be heard, to examine and cross-examine witnesses, and55NLR13,No89578120-44-vol 55--31465 466DECISIONS OF NATIONAL LABOR RELATIONS BOARDto introduce evidence bearing on the issues.The Trial Examiner'srulings made at the hearing are free from prejudicial error and arehereby affirmed.All parties were afforded opportunity to file briefswith the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYCommonwealth Edison Company is an Illinois public utility corpo-ration with its principal office and properties in Chicago, Illinois,where it is engaged in the production, purchase, transmission, dis-tribution, and sale of electrical energy.The Company and its oper-ating subsidiaries serve an area of approximately 11,000 square milesinChicago and environs, with an estimated population of 5,030,000.The gross annual operating revenues of the Company for the years1939, 1940, and 1941. were, respectively, $96,333,146, $101,416,619, and$107,162,061.The Company serves 964,355 individuals, public andprivate corporations, and governmental agencies, engaged in a varietyof enterprises, including post offices, court houses, customs houses,weather bureaus, a harbor light station, a United States GovernmentNaval Training School, the municipal airport of the city of Chicago,the Illinois Bell Telephone Company, the Western Union TelegraphCompany, and 6 railroad terminals in Chicago which are used by 25railroads engaged in the interstate movement of passengers andfreight.During 1940 the Company purchased fuel, incandescentbulbs, motors, cable, tubing, switches, tinnsforiiers, and other ma-terials and supplies valued at $28,602,000, of which approximately 54percent was shipped to the Company from points outside Illinois.During the same period the Company purchased for resale electricalappliances, equipment, and other merchandise valued at $2,997,000, ofwhich approximately 13 percent was shipped to the Company frompoints outside Illinois.The amount of purchases made and the per-centage of purchases shipped to the Company from points outsideIllinois were substantially the same in 1941, as in 1940. In 1940 theCompany purchased electrical energy generated in Indiana valuedat $7,144,334.In 1941 the value of such purchases from the samesource totalled $6,835,530.The Company does not contest the jurisdiction of the Board in thisproceeding, and we find that the operations of the Company affectcommerce within the meaning of the National Labor Relations Act.1Prior to the hearing, G S W U. notified the Regional Director that its membership hadvoted to disband and requested permission to withdraw its petition in Case No. 13-R-1576.The pew mission is hereby granted. COMMONWEALTH EDISON COMPANY467II.THE ORGANIZATIONS INVOLVEDUtilityWorkers Union is an unaffiliated labor organization ad-mitting to membership employees of the Company.International Brotherhood of Electrical Workers is a labor organi-zation affiliated with the American Federation of Labor, admitting tomembership employees ot the Company.111.TILE QUESTIONSCONCERNINGREPRESENTATIONIt.was stipulated among the parties at the hearing that on May 28,and June 7, 1943, the U. W. U. requested recognition of the Companyas bargaining representative of all the Company's non-supervisoryemployees in Chicago and that such recognition was refused. It wasfurther stipulated that the request of the I. B. E. W. on July 15, 1943,for recognition as bargaining representative of the Company's gen-erating station employees was similarly refused.Statements of the Regional Director and the Trial Examiner, intro-duced in evidence at the hearing, indicate that the U. W. U. and/orthe 1. B. E. W. represent substantial numbers of employees in the unitshereinafter found appropriate.-We find that questions affecting commerce have arisen concerningthe representation of employees of the Company within the meaningof Section 9 (c) and Section 2 (6) and (7) of the National Labor Rela-tions Act.1V.THE APPROPRIATE UNITSEmployees' Representation Plan, herein called the Plan, was estab-lished at the instance of the Company among its employees in March1921.Membership in the Plan was automatic and all employees withT1'e Regional Ln ector stated that the U W U submitted 2,453 designations, allbear-ing apparently genuine original signaturesTwo thousand, two hundred fourteen designa-tions were dated va, imisly from November 1942, to June 1043, and bore the names of per-sons whose names appear on the Company s pay roll for June 15, 1943The Regional Director and the Tiia] Examiner stated that the I B E W. submitted1,22.1 designations, all hearing apparently genuine originial signatures.One thousand, onehundred seventy-six designations were dated variously from April to November 1943, andbore the names of persons whose names appear on the Company's pay roll of June 15, 1943The representation of the unions according to the designations was distributed amongthe appropriate units as shown on the following chartAppropriateunitU W' UI 13 E R-Number ofemployees ondesignationsdesignationspay lollProduction-----------------------------------2977151,722Service-------------------------_---_--9473752,223Gen. Station Gate Othcers---------------_------953109Rev Protect Guards----------------------1580208Unclassified -----------------------------------80333*4, 300*Appro'imately. 468DECISIONS OF NATIONAL LABOR RELATIONS I30ARD6 months or more service were eligible to vote in its annual election.The Plan existed primarily as an agency for the adjustment of griev-ances with the Company and the joint discussion of employee problems.No contract or collective bargaining agreement was ever entered intoby the Company with the employees under the Plan.In 1937 employees in the substations organized Utility EmployeesUnion, herein called the U. E. U.The U. E. U. was patterned- closelyafter the Plan and admitted to membership employees of the Companyin all departments but it never attained its objective of securing amajority of the employees as members, and never entered into a collec-tive bargaining contract with the Company.On November 10, 1942,the Board found that the Company had dominated and interferedwith the administration of the Plan and the formation and adminis-tration of the U. E. U., and by contributing financial and other supportto each had engaged in unfair labor practices within the meaning ofSection 8 (2) of the Act.Upon the basis of this finding the Boardordered the Companyinter ciliato withdraw all recognition from thePlan and the U. E. U., and to disestablish each of them as representa-tives of the employees.3Except with reference to the U. E. U., theBoard's Order was en forced on May 22, 1943, by the United StatesCourt of Appeals for the Seventh Circuit.4 Since the Plan was notthe result of the free expression of the will of the employees and sincethe U. E. U. appears never to have represented a majority of the Com-pany's employees, we are of the opinion that the history of bargainingwith the Company is a negligible factor in the determination of theappropriate bargaining unit or units.The U. W. U., in its amended petition in Case No. 13-R-1821, re-quests the establishment of a bargaining unit consisting of all produc-tion,maintenance, and office employees of the Company in Chicago.Counsel for the U. W. U. stated at the hearing that this unit wouldinclude as well, employees with technical training such as engineers,chemists, and surveyors although such employees might not be classi-fied as office employees."The U. W. U. also seeks to represent allmilitarized watchmen, but contends that the guards and watchmenshould constitute a separate bargaining unit.The unit described in the U. W. U. petition would include in asingle bargaining unit such obviously disparate employee classifica-tions as merchandise buyers and coal handlers, electrical engineersand cashiers, locomotive engineers and stenographers, groups whichthe Board ordinarily separates.The propriety of establishing a single331atter of Commontoealtf Edison Company,45 N L R B 4824135 F (2d) 891 (C C A 7), enforcing as modified 45 N L R. B 482 (C-2245).At the close of the heaung, the U W. U. conceded that clerical employees might beseparated from the larger unit for separate representation.However, on all other oc-casions, the UW U. has consistently contended for the all-inclusive unit and so contendsin its biief. COMMONWEALTH EDISON COMPANY469all-inclusive bargaining unit of this character among the employeesof a public utility company has had the recent attention of the Board.,,We expressed the opinion, in theIndianapolis Power cC LightandBoston Edisoncases, that such a unit would not secure to the employeesthe fall enjoyment of their rights under the Act.The same policy isapplicable here.The U. W. U. argues in its brief that the more closelya bargaining unit approaches the inclusion of all employees of a com-pany, the greater is its potency and efficiency.Conceivably, wherethe employee group is small, and frequent social contact as well as inte-gration of function generates community of interests, such an all-employee unit may be practical. It is generally true, however, espe-cially with respect to a large body of employees, that group actionis hesitant and inept unless the constituents of the group have a single-ness of interest and purpose.Accordingly, the Board has generallyadhered to the policy, we think correctly, of considering functionalhomogeneity as one of the principal tests of the appropriateness ofa bargaining unit.We are of the opinion, based upon experience andobservation in the field of collective bargaining, that where craft con-siderations are not present, the core of the optimum bargaining unitconsists of all employees possessed of similar skills, interests, and ambi-tions, who perform related tasks under substantially similar workingconditions, and that to extend a bargaining unit beyond the limits soindicated serves to dilute the collective strength of the employees andto afford play to the disruptive cross currents of divergent interests.We conclude then that the unit requested by the, U. W. U. in Case No.13-11-1821 is inappropriate for the purposes of collective bargainingand we shall order the dismissal of the U. W. U.'s petition.The Company agrees generally with the contentions of the U. W. U.with respect to the unit but concedes that three separate bargainingunits composed of production and maintenance employees, technicalemployees, and clerical employees, respectively, would be appropriate.The petition of the I. B. E. W. in Case No. 13-R-1945 requests aunit of all the, employees in the Company's four generating stations,excluding pensioners, professional, confidential, and non-working su-pervisory employees.At the hearing, and in its brief ibe I. B. E. W.expanded its position to request the establishment of separate bar-gaining units consisting of the following groups:1.Generating station employees2.Substation employees3.Transmission, distribution,maintenance, and service em-ployees4.Clerical employeese SeeMatter of Boston Edison Company,51 N L.R. R. 118.See alsoMatter of Indtian-apoliPower d LightCompany,51 N. L.R. B. 670 470DECISIONS OF NATIONAL LABOR RELATIONS BOARD5.Technical employees6.Generating station militarized guards7.Revenue protection militarized guardsWhile adhering to its contentions respecting the various units, theI.B. E. W. concedes that generating station and substation employeestogether may appropriately constitute a single bargaining unit.As stated above, the Company operates four generating stations inChicago which constitute the principal source of the electrical energydistributed by the Company. In the stations, coal-burning steamboilers operate turbine-driven dynamos from which electrical cur-rent in inducted.These operations entail the services of coal-handlingcrews to unload and bunker the coal, boiler-room crews to generatesteam, turbine engine room crews to operate the turbines, and electricalcrews to take the current from the dynamos.Maintenance functionsabout the station are divided among building and yards crews, mastermechanics crews, boiler mechanics, boiler cleaners, and electrical me-chanics.Except for some common laborers in the coal-handling crewsand the building and yards crews, most of the employees in the stationshave special skills.Among them are switchboard operators, black-smiths, locomotive engineers and firemen, bricklayers, machinists,painters, pipefitters, welders, and those skilled in various aspects ofelectricalwork.The common function of all these employees is tosupply, maintain, and operate the machinery in the station for theproduction of electrical energy.All the employees referred to above are on the generating stationspay roll.Also on that pay roll are militarized guards, electricalengineers, and clerks, all of whom we will discuss below.Assigned to work in the generating stations but carried on separatedepartmental pay rolls, are clerks in the Purchasing and Stores De-partment and a construction crew. In a following paragraph, Ave willdiscuss such employees in relation to their inclusion in a bargainingunit.Electrical energy produced in the generating stations is conductedat high voltage by underground cable to the two distributing stationsand the numerous substations, all under the Substation Department ofthe Company.The two distributing stations receive the current anddistribute it to other substations.A supervisor is in charge of eachdistributing station and a watch operator in charge of each shift.The organization and functions of the distributing stations are similarto those of the substations but heavier equipment is employed andcliff erent job designations used.Attended substations, of which thereare 70, are manned by regularly assigned crews and are in servicefor 24 hours each day.The function of a substation is to receive cur-rent at high voltage from the generating stations or distributing sta-tions and by means of transformers, to lower the voltage to suit the COINIMIONWEALTH EDISON COMPANY471requirements of the customers it supplies.The lower voltages leavethe substations by overhead transmission lines or underground cable.(On the day shift a chief operator is in charge of each attended sub-,station.Operators arc in charge on the remaining two shifts.Otheremployees are apprentice operators, assistant operators, helpers, lock-smiths, and repairmen.There are 5 automatic substations which aredesigned to assure a reserve supply of current to the Chicago surface.and elevated lines.They have no regular attendants. The 27 remote-control substations, the 265 industrial substations, and the 226 net-work vaults are all in some respects similar in function to the attendedsubstations but are not manned by regularly assigned crews.Theremote-control stations are controlled from an adjacent attended sub-station and are used generally to supply low-voltage current to resi-dential or commercial customers.The industrial substations aresupplied directly with 12,000-volt current and are located on con-sumers' premises.The network vaults are supplied with current ofsimilar voltage and consist principally of low-voltage transformerslocated under the city streets.They supply current chiefly to smallcommercial customers or to industrial customers of moderate size.There is a group of substation inspectors who make periodic visitsto the remote-control substations, the industrial substations, and thenetwork vaults to check on their operation.A small force makes therounds of the automatic substations daily to do necessary cleaningand adjusting.Also in the Substation Department is a battery division which con-sists principally of very large storage batteries used in connectionwith the direct current area.There are smaller batteries in prac-tically all the substations, except the network vaults, used for theemergency operation of switches. The batteries are serviced and main-tained by a battery maintenance group.The generating stations and the substations together are knonnn,in the parlance of the Company, as the "inside plant."Although dur-ing the first 9 months of 1943, 2,214 employees were transferred bythe Company among its departments, few transfers occurred from the"inside plant."Recently some linemen were transferred to a gen-erating station.It was testified that their experience as linemen wasnot of substantial value in their employment in the generating stationand, like other transferees, they underwent the period of training givenall new employees in the generating stations.Generally an employeetransferred to a generating station starts at a low classification andsince 1940. only 50 employees have been transferred from the gen-erating stations.Similar conditions appear to obtain in the substa-lions.No substation employee had been transferred to other de-partments in the last 6 months prior to the hearing, and there is noregular practice of making such transfers.As in the generating sta- 472DECISIONS OF NATIONAL LABOR RELATIONS BOARDLions, substation employees undergo a training period when first em-ployed.The natural line of promotion in the substation from appren-tice operator, to operator second grade, to assistant operator, tooperator, covers a period of 6 to 7 years.It appears then that the employees in the generating stations andsubstations constitute a stable group.From the generation of steamin the boilers and the sequential operation of the turbine-driven dy-nainos in the generating stations to the conversion of the electricalenergy and distribution along the transmission wires and undergroundcables, the functions of the inside plant are closely integrated.Theemployees involved appear to possess comparable if not similar skillsand work under substantially the same conditions.We consider theemployees in the generating stations and substations to constitute aclearly, definable, homogeneous group, appropriate for the purposesof collective bargaining and we shall so find.We have adverted to the fact that the generating stations and sub-stations together constitute the "inside plant."The "outside plant"consists principally of the following departments: Construction,?deter, Purchasing and Stores, Transportation, Service and Repair,Testing, and Stone Conduit Production.Among the manual work-ers in these departments, with the addition of a feww' employee cate-gories performing similar duties in other departments, the I. B. E. AV.would establish its transmission, distribution, maintenance, and serviceunit.The functions of the Construction Department aic the building ofCompany structures, the installation and maintenance of all mechani-cal and electrical equipment therein, and the installation, maintenance,and repair of the underground and overhead transmission and dis-tribution systems.Major structures are erected and mechanical orelectrical installations are made by independent contractors under thedirection of the Department.Perhaps the major routine function ofthe Department is the maintenance of the overhead and undergroundtransmission systems.Employees in the Department, work on theCompany's lines throughout the city of Chicago.Much of their workis performed on the Company's premises in the generating stations,substations, and distributing stations.A utomotive equipment used bythe Department is supplied and maintained by the Transportation De-partment.In fact the Transportation Department furnishes suchservice to all departments of the Company as they may require.Allmaterials and much of the equipment required by the ConstructionDepartment is furnished directly by the Purchasing and Stores De-partment and, on certain emergency work involving restoration ofservice to customers, Construction Department employees work withthe personnel of the Service and Repair Department.The Construe- COMMONWEALTH EDISON COMPANY473tion Department also works closely with the Engineering Departmentin supplying information relative to proposed design of equipment,and in the routine of installation and maintenance,TestingDepart-ment, employees make frequent checks to identify wires in compli-cated circuits and to test different portions of equipment as it is in-stalled.Among the workers in the Construction Department arecable handlers,cable splicers,dispatchers,helpers,inspectors,opera-tors,planners, tool and material checkers, troublenien,chauffeurs,compressor operators,laborers,mechanics,conduit patrolmen, rod-men, water boys, conduit watchmen,groundmen,linemen,service op-erators, cabinetmakers,carpenters,janitors,machinists,riggers,blacksmiths,and welders.In our discussion of the Construction Department, we have de-scribed the principal function of the Transportation Department,namely to supply,service, and maintain the automotive equipmentused by the many departments of the Company.Among the em-ployees in this department are automobile repairmen,automobilewashers, chauffeurs,crane operators,garage attendants,stock clerks,and watchmen.We have described,above, to some extent the functions of the Pur-chasing and Stores Department and little more need be added.Basic-ally the Purchasing and Stores Department has the responsibility ofsecuring materials used in the Company's operations and supplyingsuch materials upon requisition to the other departments.To thisend, storerooms are maintained ]'it each of the generating stations andin other locations.Manyof the employees therein employed are clerkswho physically handle supplies,tools,and material.Others are main-tenance mechanics,and cable strippers.The Service and Repair Department employees perform duties inmany respects similar to those performed by employees in the Con-struction Department, but their field of operation is confined generallyto the premises of the Company's customers.Such workers install,remove,connect,and disconnect electrical metering equipment; re-habilitate wiring and change equipment when service is changed fromdirect to alternating current;restore service after electrical fault in-terruption due to wiring or equipment failure; and install wiringequipment and fixtures.In addition,they maintain street, viaduct,and other exterior lighting equipment for the city of Chicago. Someof the workers so employed are dispatchers,wiring inspectors,service-men, and stock clerks.The personnel of the Testing Department is composed chiefly ofspecialists.The principal function of this group is to check all appara-tus as it goes into service,to make routine tests of materials which theCompany will use in its operations,and to make chemical analyses ofwater, flue gases,and coal,The I. B. E. W. seeks to include only the 474DECISIONS OF NATIONAL LABOR RELATIONS BOARDhelpers, janitors, "mechanician," principal stock-keeping clerk, andstock handlers in its requested transmission, distribution, maintenance,and service unit.The chief responsibility of the Meter Department is to meter thecustomers' use of electricity and to furnish data to the Revenue Ac-counts Department for the preparation of bills.Employees in thewiring inspection division inspect the premises of customers beforeservice is begun to determine the adequacy of the wiring.Upon theapproval of that division, the meter testing division supplies a meterto the Service and Repair Department for installation.The latterdivision tests all meters for accuracy when they are received from the-factory or before they are returned to service after repair, and con-ducts periodic tests of all meters in use.The meter inspection andreading division employees read the customers' meters periodicallyand supply the data so secured for billing.Meter readers may bepromoted to printometer readers in the meter testing division; workwhich requires mechanical training and experience.Among the em-ployees in this department are meter inspectors, special meter in-spectors, meter readers, helpers, meter mechanics and testers in vari-ous fields and of various grades, and wiring inspectors.The title of the Stone Conduit Production Department is descriptiveof its place in the pattern of the Company's operations.Among theworkers employed here are maintenance mechanics, operators, store-keepers, and yardmen.Two of the buildings occupied by the Company are maintained bythe Central and Northern Service Buildings Department.Amongthe workers there employed are building service operators, elevatoroperators, janitors, janitresses, laborers,, matrons, painters, windowwashers, and watchmen.Except for the generating stations and the substations, the depart-ments whose functions we have described above constitute the "out-side plant" and it is among the employees in these departments otherthan clerical and technical employees that the I. B. E. W. requeststhe establishment of a single bargaining unit. In summary, the func-tions of the "outside plant" are to transmit electrical energy from thegenerating stations to the substations and from the substations to con-sumers, to install and maintain such transmission facilities, to pro-vide transportation for Company employees and equipment, toexamine the wiring and electrical installations on the premises ofconsumers and to make requisite changes in such wiring or installa-tions, to maintain a constant check on the accuracy and dependabilityof electrical meters, to install, test, and maintain major equipment ofthe Company, to supply the Company with necessary tools, equip-ment, and materials, and to measure the amount of electrical energyused by individual customers so that bills may be prepared.Simply COMMONWEALTH EDISON COMPANY475stated the "outside plant" delivers the product of the Company to theconsumers and gathers the data to enable the Company to collect theprice of the product delivered.All activities of the "outside plant"are auxiliary to these main objectives. Its function is maintenanceand service, as distinguished from production.We are persuadedby these circumstances that the manual employees in the "outsideplant" departments constitute a functional group and may constituteseparate bargaining unit.We shall so find.The Company and the I. B. E. W. agree that technical employeesand clerical employees may appropriately constitute separate bar-gaining units.The U. W. U. would include such employees in thesingle unit it requested.Both clerical and technical employees arefound in most of the Company's major departments and they con-stitute a large portion of the Company's personnel.We find, how-ever, that the I. B. E. W. has not submitted evidence that it representsa substantial number of such employees and it does not appear thatthe U. W. U. desires to represent them in a separate unit or units.Weshall not direct elections among the employees in those groups in thisproceeding.Carried on the generating stations' pay roll as gate officers and onduty in the generating stations, are auxiliary military police.Theseemployees are armed, uniformed, under the general direction of themilitary authorities, and under the immediate supervision of thewatch officers in the generating stations.Most of the personnel in adepartment known as the Revenue Protection Department have takenthe oath of the auxiliary military police and are similarly armed,uniformed, and under the general direction of the military authorities,though under the immediate supervision of the supervisor, propertyprotection division.The function of the Revenue Protection guardsis to guard the Company's properties outside the generating stations.To accomplish this, they patrol the streets adjacent to Company prop-erties in radio-equipped cars.They are required to have a goodknowledge of the location of Company properties and to qualify asthird-class radio operators.They receive separate and differenttraining from the generating station gate officers and a higher wage.The I. B. E. W. would establish a separate bargaining unit of gener-ating station gate officers and another of revenue protection guards.The U. W. U. would include both groups, along with non-militarizedguards and watchmen, in a separate bargaining unit.The Companywould exclude all such employees from any bargaining unit, arguingthat their duties and authority are of such nature as to deny them thebenefits of Section 7 of the Act.The militarized guards continue tomaintain their essential employment relation with the Company andwe have consistently held that they are employees within the meaningof the National Labor Relations Act and entitled to the benefits secured 476DECISIONS OF NATIONAL LABOR RELATIONS BOARDto them therein.'We find the contentions of the Company in thisparticular to lack merit.The request of the U. W. U. to include non-militarized guards and watchmen in the same unit with militarizedguards is likewise contrary to established Board policy.As we saidin theDravocase, cited above,The militarization of plant-protection employees, while noobstacle to unionization, is nevertheless significant.As civilianauxiliaries of a military force, the guards have greater duties andobligations than those plant-protection employees who are notmilitarized.To the end that the guards may be better able tofunction within the military sphere, and to permit the militaryauthorities to exercise greater control over the guards, we shallestablish a bargaining unit for all militarized plant-protectionemployees separate and apart from those who are non-nlilit arized.We conclude that the separate supervision and training, the lowerwage classification, the dissimilar duties, and the lesser qualificationsof the generating station gate officers argues for the establishment ofseparate bargaining units for the generating station gate officers andthe militarized Revenue Protection guards and we shall so find.Thenon-militarized watchmen or guards will be included in the "outsideplant" unit.There remains now for consideration the various contentions of theparties with respect to the inclusion of certain employees categoriesand classifications in the units.The Company would include in anybargaining unit all workers carried on the "employee" pay roll andconversely, would exclude all employees carried on the "management"pay roll, arguing that such latter employees possess supervisory au-lhority or are closely allied with lnanagement.$We agree generallywith the Company's position in this respect.All the employees weshall include in the units are carried on the "employee" pay roll.Weshall exclude, however, certain categories appearing on that pay rollfor reasons which we shall set forth below.A. The "inside plant"unitWe shall include in the "inside plant" unit the employees of theCompanycarried on the "employee"pay rolls of the Generating Sta-tions Department and Substations Department,other than those ex-cludedbelow.Among the employees so included are the followingsMatter of Draeo Coi pmation, 52N. L R. B 422, and pi bor noaid decisionss During the hearing, the Company intioduced into evidence its management chat andemployee pav-roll classifications as of October 15), 104;Subsequent mention herein to"management" or "employee" pay-roll classifications is with reference to such classificationsas show n on Company Exhibit No 4 of that date.5For convenience, and on the basis of Company Exhibit No 4, to which we have referredin footnote 8,supra,we have set forth in appendices A and B herein, the employee classifica-tions which appear to be included in the "inside plant" and ' outside plant" units COMMONWEALTH EDISON COMPANY477The fo? enien, ?nd grade, buttery service,in accordance with theagreement of the parties although their title suggests their exclusion,,such employees possess no substantial supervisory authority.We shall exclude from the "inside plant" unit all employees incategories listed on the "management" pay rolls of the GeneratingSlat Ions Department and the Substations Department as well as allclerical and technical employees, contrary to the contentions of theU. W. U., all militarized guards, watchmen, patrolmen, or gate officers,all supervisory employees, and in particular:The foremen, boiler cleaners,theforcmena yard laborers,and thehead janitors,contrary to the contentions of the parties; althoughcarried on the employee pay roll, they possess the authority to recom-mend effectively the discharge or discipline of the employees underthem.Theengineers, junior grade,contrary to the contentions of theparties; although carried on the employee pay roll, they are graduateengineers whose interests are dissimilar to those of the employees,included.Theassistant watch ele(tricialtsand theassistantwatch turbineroow, enyinec^.ti.contrary to the contentions of the U. W. U. and theIB. E. 11r.They are carried on the "management" pay roll andpossess substantial supervisory authority.Thechief operatorsin the substations, contrary to the contentions ofthe parties.Although carried on the "employee" pay roll, they are inchange of the substation personnel and perform managementunctions.B.The "outside plant" unitWe shall include in the "outside plant" unit the employees of theCompany carried on the "employee" pay rolls of the ConstructionDepartment, the Testing Department, the Meter Department, theService and Repair Department, Purchasing and Stores Department,Stolle Conchut Production Departineut, and Transportation Depart-ment,other than those excluded below, and we shall further includecertain employee categories in the Merchandise Sales Department,Central and Northern Service Buildings Department, Revenue Ac-counts Department, and Office of Manager of SpecialServices aslisted in Appendix B.1° Among the employees so included are:Meter inspectorsandspecial inspectorsin the Meter Department,contrary to the contentions of the I. B. E. W., for such employeespossess and use mechanical skill in detectingfunctionaldefects inmeters.10These latter inclusions extend perhaps beyond the limits of the "outside plant"but it reconfined to sun h catego,ies as eles ator operators,stock clef ks, watchmen,janitors, etcAl eare it the opuuon that such categoi ice shoui'i be included in the "outside plant" unit. 478DECISIONSOF NATIONALLABOR RELATIONS BOARDDieter readers,contrary to the contention of the I. B. E. W., al-though their duties are chiefly clerical, their work familiarizes themwith mechanical principles respecting meters and they may be pro-moted to classifications included in this unit.Foreman, sign maintenance crew,upon the agreement of the par-ties;although his title suggests his exclusion,he possesses no super-visory authority.Dispatchersin the several departments of the "outside plant,"contrary to the contentions of the I. B. E. W., since their duties donot appear to be clerical and their work is closely integrated withthat of the'employees included.Domestic, elevator operator,andjanitorin the Merchandise SalesDepartment as we shall include other employees with similar dutiesin the "outside plant."Plannersin the Construction Department, contrary to the conten-tion of the I. B. E. W., as they do not appear to perform clericalfunctions but are engaged in scheduling field work, assembling ma-terialsand men, and work closely with the employees herein included.Stock clerks senior grade, principal cle7°ks stoekkeeping, store-keepersandclerksof any designation whose principal duties consistof physically storing and dispensing materials and stores and notdesk work.Watchmen building service, watchmen service building,and all em-ployees in any of the departments other than those here named as the"inside plant," whether or not uniformed, armed, or deputized, whoseduties are to watch or protect company property, except those en-rolled in Auxiliary Military Police.We shall exclude from the "outside plant" unit all employees ofthe Company carried on the "management" pay roll, clerical andtechnical employees, militarized guards, watchmen, patrolmen, or gateofficers, supervisory employees, and, in particular, the:Illustrator const°ruetion,in the Construction Department, as hisduties and skill, are dissimilar to those of the employees here included.Expediters, materials and supplies, pncrcha.sing,since it appearsthat theirduties areclerical in nature.C.The militarised gate officers unitWe shall include in a unit of militarized gate officers in the Gener-ating Stations Department all gate officers who are enrolled in theAuxiliary Military Police and shall exclude from such unit the watchofficers since the latter possess substantial supervisory authority.D. The Revenue Protection guards unitWe shall include in a unit of militarized property protection guardsin the Revenue Protection Department, all employees in that De- COMMONWEALTH EDISON COMPANY479partment carried on the "employee" pay roll who are armed, uni-formed, and enrolled in the Auxiliary Military Police.Among theemployees so included are:Bank messenger and guard, property protection, inspectors, prop-erty protection, patrolmen, property protection, squad operators,property protection,andwatchmen, building service,since all are uni-formed and armed and enrolled in the Auxiliary Military Police.Although the inspectors, property protection, perform duties com-parable to those of a sergeant they have no authority to discharge,discipline, or effectively recommend such action.We shall exclude from the militarized guard unit all employees inthe Revenue Protection Department who are carried on the manage-ment pay roll, as well as all other employees in the Department who,though enrolled in the Auxiliary Military Police, are not usuallyengaged in duties requiring militarization and who are not usuallyarmed and uniformed.-We have included in none of the units described above, employeesin the Super-Power Department of the Company, since those whoseskills and duties would make them eligible for inclusion, are employedat Pekin, Illinois, and are already represented in a separate bargain-ing unit.On the basis of the entire record, and in accordance with the con-clusions stated above,1.We find that all employees of the Company carried on the"employee" pay rolls of the Generating Stations and Substations De-partments excluding foremen boiler cleaners, foremen yard laborers.head janitors, engineers junior grade, chief operators, employees car-ried on the "management" pay rolls, clerical employees, technical em-ployees,militarized gate officers, militarized guards and watchmen,and supervisory employees with authority to hire, promote, discharge.discipline, or otherwise effect changes in the status of employers ofeffectively recommend such action, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section9 (b) of the Act.2.We further find that all employees of the Company carried onthe "employee" pay rolls of the Construction Department, the 'restingDepartment, the Meter Department, the Service and Repair Depart-ment, the Purchasing and Stores Department, the Stone Conduit Pro-duction Department, the Transportation Department; and furtherincluding, in the Revenue Accounts Department, watchmen buildingservice; in the Merchandise Sales Department, clerks grade A and Bstockkeeping, domestics, Englewood branch electric shop elevator op-erators, janitors, and stock clerks senior grade; in the Central and11SeeMatter of Northern Furniture Cornpanij,54 N L R B 947 480DECISIONS OF NATIONAL LABOR RELATIONS BOARDNorthern Service Buildings, building service operators, elevator op-erators, janitors, janitresses, laborers, lnations, painters, watchmen,and window washers; in the office of the Manager of Special Services,mechanics office appliances; but excluding employees carried on the"lnanagenient" pay rolls, illustrators. expediters materials and sup-plies purchasing, clerical employees, technical employees, militarizedgate officers, militarized guards and watchmen, and supervisory em-ployees with authority to hire, promote, discharge, discipline, or otherwise effect changes in the status of employees or effectively recommendsuch action, constitutes a unit appropriate for the purposes of col-lective bargaining within the meaning of Section 9 (b) of the Act.3.We further find that all gate officers carried on the pay rolls ofthe Company's Generating Stations Department who are armed, uni-formed, and enrolled in the Auxiliary hlilltaly Police, excluding allother employees of the Company, employees carried on the "manage-ment" pay rolls, watch officers, and any other supervisory employeeswith authority to hire, promote, discharge, discipline, or otherwiseeffect changes in the status of employees or effectively recommendsuch action, constitute a unit appropriate for the purposes of col-lective bargaining within the meaning of Section 9 (b) of the Act.4.We further And that all guards and watchmen in the RevenueProtection Department of the Company, who are armed, uniformed,and enrolled in the Auxiliary Military Police. excluding gate officers;employees who, though enrolled in the Auxiliary Military Police, arenot usually armed and uniformed, or engaged in dirties requiringmilitarization; employees carried on the Company's "management"pay rolls; and supervisory employees with authority to hire, promote,discharge, discipline, or otherwise effect changes in the status ofemployees or effectively recommend such action, constitute a unitappropriate for the purposes of collective bargaining within thameaning of Section 9 (b) of the Act.V.TuuE DETLRnINATiOIN OF RP'PRRSENT \TiVEWe shall direct that the questions concerning representation whichhave ,irisen be resolved by means of elections by secret ballot amongthe employees in the appropriate units who Were employed during thepay-roll period or periods immediately preceding the (late of theDirection of Elections herein, subject to the limitations and additionsset forth in the Direction.121= 1'he ('ompany engplo s a number of regulai part-tune meteL ieadeis in the Meter Depai t-mentSnue their employment is regular and their inteiest in woiking conditions, there-to, e substantial, we shall permit such employees to vote with the employees in unit 2.Woi kei s in the junior emplovee training group are carried on the pay roll of the IndustrialRelations Department but, in the process of training, work in the several departments andwhen Iraining 1s complete will be permmiicntl3 assigned to where they are best suited.Weshall penult to vote those of this group who are peifornung duties as of the date of thisDii t ( Lon in the units and in the categories set forth above COMMONWEALTH EDISON COMPANY481DIRECTION OI+ ELECTIONSBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9, (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with CommonwealthEdison Company, Chicago, Illinois, separate elections by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and super-vision of the Regional Director for the Thirteenth R?gion, acting inthismatter as agent for the National Labor Relations Board, andsubject to Article III, Sections 10 and 11, of said Rules and Regula-tions, among the employees in the units found appropriate in SectionIV, subsections 1, 2, 3 and 4, above, who were employed during thepay-roll period or periods immediately preceding, the date of thisDirection, including employees who did not work during said pay-roll period or periods because they were ill or on vacation or tem-porarily laid off, and including employees in the armed forces of theUnited States who present themselves in person at the polls, but ex-cluding any who have since quit or been discharged for cause and havenot been rehired or reinstated prior to the date of the elections, to de-termine whether they desire to be represented by UtilityWorkersUnion or by International Brotherhood of Electrical Workers, A. F.of L., for the purposes of collective bargaining, or by neither.ORDERSUpon the basis of the findings of fact in Section IV, above, theNational Labor Relations Board orders that the petition for investi-gation and certification of representatives filed herein, in Case No.13-R-1821, by Utility Workers Union, be, and it hereby is, dismissed.We further order that the request of Generating Stations WorkersUnion that its petition in Case No. 13-R-1576 be withdrawn, be, andit hereby is, granted.CHAIRMAN MILLIS took no part in the consideration of the aboveDecision. Direction of Elections and Orders.APPENDIX ATHE "INSIDE PLANT" UNITGENERATING STATIONS DEPARTMENTAssistant Switchboard OperatorBlacksmithAuxiliary Operator, ElectricalBoiler CleanerAuxiliary Operator,SteamBoiler Mechanic578129-41--v-ol55-32 482DECISIONS OF NATIONAL LABOR RELATIONS BOARDBoilerMechanic, 2nd GradeLocomotive FiremenBoiler OperatorMachinist, Generating StationsBoiler Operator, 2nd GradeMachinist, 2nd Grade, GeneratingBricklayerStationsCoal HandlerMechanic, Building and YardsConveyor AttendantMechanic, 2nd Grade, BuildingCrane Operatorand YardsElectricalMechanic,Generating Pa interStationsPipe CovererElectricalMechanic, 2nd Grade, Pipefitter, Generating StationsGeneratingStationsGantry Crane OperatorGardenerHelper, GeneratingJanitorLaborerStationsScreen AttendantSenior Painter, Generating Sta-tionsStudent HelperSwitchboardOperatorSwitchmanTurbine OperatorWelder, Generating StationsLocomotive CraneOperatorLocomotiveEngineerSUBSTATIONDEPARTMENTApprentice OperatorAssistant Inspector,UnattendedSubstationsAssistant Inspector, 2nd Grade,Unattended SubstationsAssistant OperatorAssistant Operator, 2nd GradeAssistant Operator, 3rd GradeAssistantWatch Operator, Dis-tributing StationAssistantWatch Operator, 2ndGrade, Distributing StationForeman, 2nd Grade, BatteryServiceHelper, LocksmithHelper, Battery ServiceInspector, Battery ServiceInspector, Unattended SubstationsInspector, 2nd Grade, UnattendedSubstationsInspector, 3rd Grade, UnattendedSubstationsJanitorLead BurnerLocksmithOperatorRelief OperatorRepairman, Battery ServiceRepairman, 2nd Grade, BatteryServiceWatchOperator,StationAPPENDIX BTHE"OUTSIDE PLANT" UNITREVENUE ACCOUNTS DEPARTMENTWatchmen, Building ServiceDistributing COMMONWEALTH EDISON COMPANY483TESTING DEPARTMENTHelper, Chemical LaboratoryHelper,Equipment and Appli-ance TestHelper, Illumination LaboratoryJanitorMechanician, Testing DepartmentPrincipal Clerk, StockkeepingStock HandlerCONSTRUCTION DEPARTMENTCable DivisionCable HandlerCable SplicerCable Splicer, 2nd GradeCable Splicer, 3rd GradeDispatcher, Cable DivisionDispatcher, Cable SupplyDispatcher, Cable Trouble WorkDispatcher, Senior Grade, DistrictCable WorkHelper, CableConduitChauffeurCompressor Operator, ConduitDispatcher,Conduit Inspectionand ControlDispatcher, Conduit SupplyDispatcher, Conduit WorkDispatcher'sAssistant,ConduitSupplyDispatcher, Senior Grade, ConduitWorkInspector, ConduitInspector, Junior Grade, ConduitLaborer, ConduitInspector, CableMap and Inventory RecorderMaterial Assignment PlannerOperator,ConstructionFieldEquipmentOperator,SeniorGrade,Con-struction Field EquipmentPlanner, Cable WorkTool and Material Checker; CableTroubleman, CableDivisionMap and Inventory RecorderMechanic, ConduitPatrolman ConduitPrincipal Mechanic, ConduitPrincipalMechanic, Maintenanceand Repair, ConduitPrincipalMechanic,M a n h o l eCleaning, ConduitPrincipal Mechanic, Pump Main-tenance, ConduitRodmanWatchman, ConduitWater Boy, ConduitOverhead DivisionCompressor Operator, OverheadDispatcher, District OverheadWorkDispatcher,OverheadMainte-nanceDispatcher,OverheadTroubleWorkDispatcher, Overhead Work Plan-ningGroundmanHelper, OverheadInspector, OverheadLinemanLineman, 2nd GradeLineman, 3rd GradeSupply and EquipmentMan,Overhead, FieldSupply and Equipment Man, Sen-ior Grade, Overhead, FieldTool Room KeeperTree TrimmerTroubleman, Overhead 484DECISIOI S OF NATIONAL LABOR RELATIONS BOARD'Station Electrical DivisionApparatus, RepairmanBlacksmithBuilding Service Operator, Gar-land CourtCabinet MakerCarpenterElectrical Mechanic, Station Elec-tricalHelper, Class B, Station ElectricalHelper, Station ElectricalJanitorLaborerLay-out Man, Assembly ShopMachinist, 2nd Grade, Construc-tionMachinist, Station ElectricalRodmanilMechanic, Station ElectricalMechanic, 2nd Grade, StationElectricalPainterPlanner, 2nd Grade, Shop Produc-t ionPlanner, Senior Grade, Shop Pro-ductionRiggerSenior Painter,Station Installa-tion,Student HelperTool Room Keeper\\7-elder,ConstructionWelder, 2nd GradeStructural, and Mechanical DivicionnTool and Equipment DivisionBlacksmithCarpenterDispatcher, Tool and EquipmentHelper, Tool and EquipmentMechanic, Tool and EquipmentMechanic 2nd Czrade,Tool andEquipmentPainterWelder,ConstructionWelder, 2nd GradeME'1ERRDEPARTMENTInspection and Reading DivisionInspector, MetersInspector, Special, MetersMeter ReaderTesting DivisionHelper, Meter TestingMeter Mechanic(Field, Demand)Meter Mechanic (Shop)MeterMechanic,JuniorGrade(Shop)MeterMechanic,SeniorGrade(Shop)MeterMechanic,SeniorGrade(Field)Meter Mechanic,Special (Shop)Meter Tester (Field)Meter Tester (Shop)Meter Tester, Junior Grade (Shopand Field)Meter Tester, Senior Grade (Field,D. C.)MeterTester,Senior Grade(Field,A. C.)MeterTester,Special (Field)Principal Clerk, StockkeepingPrincipal Mechanic,Demand Me-tering (Field)Principal Mechanic,Meter TestingEquipment ,COMMONWEALTH EDISON COMPANY485PrincipalMeterMechanic,De- Principal Meter Mechanic,Watt-mand Meters((Shop)hour Meters (Shop)PrincipalMeterMechanic,De- Principal Meter Tester (Shop)nand Registers (Shop)Wiring Inspection DivisionInspector,Senior Grade,WiringInspector,WiringInspector,JuniorGrade, WiringSERVICE AND REPAIR DEPARTMENTClerk,Grade A (Stockkeeper)Dispatcher,District Meter WorkClerk, Grade B (Stockkeeper)Dispatcher,2nd Grade, CustomersClerk, Grade A (Appliance receiv-ServiceWorking and forwarding)Foreman, Sign Maintenance CrewClerk,Grade A (Appliance repair Inspector,Wiring and Mainte-billing)nance DivisionClerk, Grade C(Appliance receiv- Principal Servicemaning and forwarding)Serviceman,Grades A, B, C, and DDispatcher,Customers ServiceWork?MERCHANDISE SALES DEPARTMENTClerk, Grade A (Stockkeeping)Elevator Operator, EnglewoodClerk, Grade B (Stockkeeping)Branch Electric ShopDomestic, Merchandise SalesJanitorStock Clerk, Senior GradePURCHASING AND STORES DEPARTMENT'Cable StripperClerk,GradeC (StockkeepingClerk,GradeA (Stockkeepingstores division)stores division)Mechanic, Maintenance, Stores De-,Clerk,Grade B (Stockkeepingpartmentstores division)Stock Clerk, Senior GradeSTONE CONDUIT PRODUCTION DEPARTMENTMaintenance MechanicOperator, 2nd GradeMaintenance Mechanic, 2nd Grade Storekeeper-Operator, 1st GradeYardmanCENTRAL AND NORTHERN SERVICE BUILDINGSBuilding Service OperatorLaborerBuilding Service Operator; 2nd MatronGradePainterElevator OperatorWatchman, Service BuildingsJanitorWindow WasherJanitress 486DECISIONS OF NATIONAL LABOR RELATIONS BOARDTRANSPORTATION DEPARTMENTAutomobile RepairmanGarage AttendantAutomobile WasherHelper, Automobile RepairChauffeurPrincipal Clerk, StockkeepingClerk(Stockkeeping)Watchman,Building ServiceCrane Operator,TransportationDepartmentOFFICE OF MANAGER OF SPECIAL SERVICEMechanic,Office Appliances[Seeinfra,55N. L.R. B. 732 for Supplemental Decision andAmendment to Decision and Direction of Elections.]